EXHIBIT 10.3




INTELLECTUAL PROPERTY MATTERS AGREEMENT
This Intellectual Property Matters Agreement (together with the Attachments
hereto, this “Agreement”), is made as of the 16th day of August 2016, by and
between Lockheed Martin Corporation, a Maryland corporation (“Parent”), and
Abacus Innovations Technology, Inc., a Delaware corporation (“Abacus
Technology”). Each of Parent and Abacus Technology is sometimes referred to
individually in this Agreement as a “Party” and collectively they are sometimes
referred to as the “Parties.”


W I T N E S S E T H:
WHEREAS, Parent and Abacus Innovations Corporation, a Delaware corporation and
an Affiliate of Abacus Technology (“Spinco”) are parties to that certain
Separation Agreement dated as of January 26, 2016 (the “Separation Agreement”),
pursuant to which, among other things, Parent has agreed to transfer, or to
cause the Affiliated Transferors to transfer, to Spinco and the other Spinco
Companies, including Abacus Technology, certain of the assets held, owned or
used by Parent and the Affiliated Transferors to conduct the Spinco Business,
and to assign certain liabilities associated with the Spinco Business to Spinco
and the other Spinco Companies, and Spinco and the other Spinco Companies have
agreed to receive such assets and assume such liabilities;
WHEREAS, the Separation Agreement provides for the separation of the Spinco
Business from the remaining business of Parent and its Subsidiaries to create
two independent companies, on the terms and conditions set forth in the
Separation Agreement and the other Transaction Documents;
WHEREAS, Parent, Spinco, Leidos Holdings, Inc., a Delaware corporation (“RMT
Parent”), and Lion Merger Co., a Delaware corporation and wholly owned
Subsidiary of RMT Parent (“Merger Sub” and, together with Parent, Spinco and RMT
Parent, the “Merger Agreement Parties”) are parties to that certain Agreement
and Plan of Merger dated as of January 26, 2016 (the “Merger Agreement”),
pursuant to which, immediately following the Distribution, the Merger Agreement
Parties will effect the merger of Merger Sub with and into Spinco, with Spinco
continuing as the surviving corporation upon the terms and subject to the
conditions of the Merger Agreement; and
WHEREAS, Parent and Abacus Technology desire to enter into this Agreement in
connection with the Separation Agreement to govern the rights and obligations of
the Parties with respect to certain intellectual property and related matters in
connection with the Contemplated Transactions;
NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:




 

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
Section 1.01    Definitions. Capitalized terms used in this Agreement but not
defined herein shall have the meanings given to them in the Separation
Agreement. Each of the following terms is defined in the Section set forth
opposite such term:
Term    Section
AAA    5.13(a)
Abacus Technology    Preamble
Abacus Technology Improvements    2.03(c)
Agreement    Preamble
Arbitral Tribunal    5.13(d)
Bankruptcy Code    4.01
Commercial Customer    2.03(e)
Customer Program Intellectual Property    Attachment I
Delaware Courts    5.14
Dispute    5.13(a)
Documentation    2.06(c)
Excluded Intellectual Property    2.02
Exclusive Scope    2.03(e)
Exclusive Use Licensed Intellectual Property    2.03(e)
Field of Use    2.03(f)
Governmental Authority Customer    2.03(e)
Jointly Owned Intellectual Property    2.05
Licensed-Back Intellectual Property    2.04(a)
Licensed Intellectual Property    2.03(a)
LM BTS    2.01
LMC Marks    2.06(b)
LM Wisdom Improvements    2.03(c)
Merger Agreement    Recitals
Merger Agreement Parties    Recitals
Omitted Intellectual Property    2.09
Other International Licensed Intellectual Property    2.03(a)
Other International Transferred Intellectual Property    2.01
Merger Sub    Recitals
Parent    Preamble
Parent Improvements    2.04(b)
Parties    Preamble
Party    Preamble
Restricted Intellectual Property    2.03(f)
RMT Parent    Recitals
Rules    5.13(a)
Separation Agreement    Recitals
Spinco    Recitals


2
 

--------------------------------------------------------------------------------




Term    3.01
Transferred Intellectual Property    2.01
UK Licensed Intellectual Property    2.03(a)
UK Transferred Intellectual Property    2.01
Use    2.03(b)
US Licensed Intellectual Property    2.03(a)
US Transferred Intellectual Property    2.01


ARTICLE II
INTELLECTUAL PROPERTY MATTERS
Section 2.01    Transferred Intellectual Property. The Intellectual Property
identified on Attachments I and IV hereto, including any and all issuances,
registrations or applications for registration or issuance thereof and any and
all Intellectual Property in and to the foregoing (and, with respect to
Trademarks included therein, together with the goodwill connected with the use
thereof and symbolized thereby), constitutes the “Transferred Intellectual
Property” within the meaning of the Separation Agreement (and is referred to in
this Agreement as the “Transferred Intellectual Property”). The Intellectual
Property identified in (a) Attachment I – Part A and Attachment IV hereto,
including any and all issuances, registrations or applications for registration
or issuance thereof and any and all Intellectual Property in and to the
foregoing (and, with respect to Trademarks included therein, together with the
goodwill connected with the use thereof and symbolized thereby) (collectively,
the “US Transferred Intellectual Property”) shall be transferred to Abacus
Technology, (b) Attachment I – Part B hereto, including any and all issuances,
registrations or applications for registration or issuance thereof and any and
all Intellectual Property in and to the foregoing (and, with respect to
Trademarks included therein, together with the goodwill connected with the use
thereof and symbolized thereby) (collectively, the “UK Transferred Intellectual
Property”) shall be transferred to Lockheed Martin Business Technology Solutions
Ltd., a company incorporated and registered under the laws of England and Wales
(“LM BTS”) and (c) Attachment I – Part C hereto, including any and all
issuances, registrations or applications for registration or issuance thereof
and any and all Intellectual Property in and to the foregoing (and, with respect
to Trademarks included therein, together with the goodwill connected with the
use thereof and symbolized thereby) (collectively, the “Other International
Transferred Intellectual Property”) shall be transferred to a Spinco Company
(other than Abacus Technology or LM BTS), in each case as Transferred Assets on
the terms and subject to the conditions set forth in the Separation Agreement.
Abacus Technology acknowledges and agrees that it shall hold all US Transferred
Intellectual Property subject to (a) any rights of the U.S. Government in such
US Transferred Intellectual Property, (b) any licenses and other rights with
respect thereto granted under this Agreement, (c) any licenses of such US
Transferred Intellectual Property granted prior to the date of this Agreement to
any Person and (d) any rights of third parties in Intellectual Property embedded
or included in such US Transferred Intellectual Property. Subject to Section
2.03 of the Separation Agreement and solely to the extent not otherwise
addressed by such Section of the Separation Agreement, Abacus Technology shall
be responsible for obtaining, at its sole cost and expense, any license rights
necessary to use any third party software or other Intellectual Property
embedded or included in such US Transferred Intellectual Property.


3
 

--------------------------------------------------------------------------------




Section 2.02    Excluded Intellectual Property. Abacus Technology acknowledges
and agrees that the Intellectual Property identified on Attachment II hereto
(the “Excluded Intellectual Property”) shall be retained by the Parent Companies
and shall not be transferred or licensed to Abacus Technology or the other
Spinco Companies pursuant to this Agreement, the Separation Agreement, or
otherwise. It is acknowledged and agreed that the Excluded Intellectual Property
listed on Attachment II hereto is provided for the avoidance of doubt, and that
the Excluded Intellectual Property does not purport to be an exhaustive list of
all Parent Intellectual Property.
Section 2.03    Licensed Intellectual Property.
(a)    The Intellectual Property identified on (i) Attachment III – Part A
hereto, including any and all tangible and intangible materials embodying the
same, and any and all issuances, registrations or applications for registration
or issuance thereof and any and all Intellectual Property in and to the
foregoing (the “US Licensed Intellectual Property”), (ii) Attachment III – Part
B hereto, including any and all tangible and intangible materials embodying the
same, and any and all issuances, registrations or applications for registration
or issuance thereof and any and all Intellectual Property in and to the
foregoing (the “UK Licensed Intellectual Property”) and (iii) Attachment III –
Part C hereto, including any and all tangible and intangible materials embodying
the same, and any and all issuances, registrations or applications for
registration or issuance thereof and any and all Intellectual Property in and to
the foregoing (the “Other International Licensed Intellectual Property”),
collectively, constitutes the “Licensed Intellectual Property” within the
meaning of the Separation Agreement (and is referred to in this Agreement as the
“Licensed Intellectual Property”).
(b)    Subject to the terms and conditions of this Agreement, Parent, on behalf
of itself and its Affiliates, hereby grants to Abacus Technology effective as of
immediately prior to the Distribution Effective Time, an irrevocable (subject to
Section 2.03(h)), worldwide, perpetual, fully paid up, royalty-free,
nontransferable (except as provided in Section 5.04), nonexclusive (subject to
Section 2.03(e)) license, with the right to grant sublicenses only as set forth
in Section 2.03(g), in and to the US Licensed Intellectual Property to Use
(subject to Section 2.03(f)) such US Licensed Intellectual Property for any
purpose in connection with the Spinco Business, including the businesses and
operations of Abacus Technology and the Spinco Companies sublicensed pursuant to
Section 2.03(g) relating to the Spinco Business; provided that the foregoing
license does not include a license to or any other rights to use, and such
license is subject in all cases to any rights of third parties in, any third
party software or other Intellectual Property embedded or included in such US
Licensed Intellectual Property. Subject to Section 2.03 of the Separation
Agreement and solely to the extent not otherwise addressed by such Section of
the Separation Agreement, Abacus Technology shall be responsible for obtaining,
at Abacus Technology’s sole cost and expense, any license rights necessary to
use any such third party software or other Intellectual Property embedded or
included in such US Licensed Intellectual Property; provided that if requested
by Abacus Technology in writing to Parent, Parent agrees to cooperate and
provide reasonable assistance to Abacus Technology in Abacus Technology’s
efforts to obtain any applicable license rights from such third parties. Subject
to Section 2.03(e), Section 2.03(f), Section 2.03(g) and Section 2.03(j), the
foregoing


4
 

--------------------------------------------------------------------------------




license includes the right of Abacus Technology, with respect to the US Licensed
Intellectual Property, (i) to use, reproduce, distribute, display, make, have
made, sell, offer for sale and import any products and services (including those
that incorporate or otherwise use any such US Licensed Intellectual Property)
for any purpose, (ii) to perform, have performed, sell, and offer for sale any
services (including those that incorporate or otherwise use any such US Licensed
Intellectual Property) for any purpose, and (iii) to otherwise use, make, have
made, reproduce, modify, display, perform, have performed and otherwise exploit
for any purpose such US Licensed Intellectual Property ((i), (ii) and (iii)
collectively, and as applied to any Intellectual Property, as the case may be,
“Use”, and “Uses”, “Using” and “Used” shall have their correlative meanings), in
each case in connection with the Spinco Business.
(c)    The license granted in Section 2.03(b) also includes the right of Abacus
Technology to create improvements, enhancements, derivative works or
modifications of any US Licensed Intellectual Property (collectively, “Abacus
Technology Improvements”) and, except as provided in this Section 2.03(b) or as
otherwise agreed in writing by the Parties, Parent will not have any rights in
or to use such Abacus Technology Improvements. Notwithstanding the foregoing,
with respect to any Abacus Technology Improvements made by or on behalf of
Abacus Technology to LM WISDOM® software and associated documentation, including
without limitation LM WISDOM ITI and LM WISDOM OS after the date of this
Agreement and until the one year anniversary of the date of this Agreement
(collectively, the “LM Wisdom Improvements”), such LM Wisdom Improvements shall
be licensed and delivered to Parent by Abacus Technology on a non-exclusive,
unrestricted, paid-up, and royalty-free basis.
(d)    For the avoidance of doubt, and notwithstanding anything in this
Agreement to the contrary, the Intellectual Property licensed to Abacus
Technology hereunder will include only the US Licensed Intellectual Property and
will not include the UK Licensed Intellectual Property or any Intellectual
Property conceived, developed, or otherwise acquired by or on behalf of Parent
or its Affiliates after the date of this Agreement, nor will any improvements,
enhancements, derivative works or other modifications made by or on behalf of
Parent or its Affiliates to any US Licensed Intellectual Property after the date
of this Agreement be licensed to Abacus Technology hereunder unless otherwise
expressly agreed by the Parties.
(e)    With respect to the US Licensed Intellectual Property that is identified
in Attachment III – Part A hereto as licensed for “Exclusive Use” (the
“Exclusive Use Licensed Intellectual Property”), the license rights granted
under Section 2.03(b) with respect to such Exclusive Use Licensed Intellectual
Property shall be an exclusive license to Abacus Technology (even as to the
Parent Companies), but only to the extent that the Use of such Exclusive Use
Licensed Intellectual Property is for the design, development, manufacture, sale
and distribution of devices, systems, products and services to or for the
benefit of Commercial Customers (the “Exclusive Scope”). For purposes of this
Agreement, the term “Commercial Customer” means any Person other than (i) any
Governmental Authority (acting on its own behalf or on behalf of another
Governmental Authority), (ii) any prime contractor of any Governmental Authority
in connection with a Government Contract, or (iii) any subcontractor with
respect to any contract of a type described in clauses (i) or (ii) above (each
such Person described in clauses (i), (ii) or (iii), a “Governmental Authority
Customer”). For the avoidance of doubt, Abacus Technology shall


5
 

--------------------------------------------------------------------------------




also have a nonexclusive license to Use the Exclusive Use Licensed Intellectual
Property in accordance with and subject to Section 2.03(b) outside of the
Exclusive Scope, but subject to any restrictions with respect to Field of Use
pursuant to Section 2.03(f). Abacus Technology acknowledges and agrees that the
Exclusive Use Licensed Intellectual Property is subject to (A) any rights of the
U.S. Government in such Exclusive Use Licensed Intellectual Property, (B) any
licenses and other rights with respect thereto granted under this Agreement, and
(C) any licenses of such Exclusive Use Licensed Intellectual Property granted
prior to the date of this Agreement to any Person.
(f)    Notwithstanding the rights granted in, but without limiting the
restrictions on use of, the US Licensed Intellectual Property set forth in
Section 2.03(b) and 2.03(e), with respect to any US Licensed Intellectual
Property identified in Attachment III – Part A hereto as restricted to a “Field
of Use” (such US Licensed Intellectual Property, the “Restricted Intellectual
Property”), the license and use rights granted under Section 2.03(b) with
respect to such Restricted Intellectual Property shall be limited solely for Use
in the field of use indicated for such Restricted Intellectual Property in
Attachment III – Part A hereto (with respect to each Restricted Intellectual
Property, the “Field of Use”). For the avoidance of doubt, it is acknowledged
and agreed that particular US Licensed Intellectual Property may be designated
in Attachment III – Part A as both Exclusive Use Intellectual Property and
Restricted Intellectual Property.
(g)    Abacus Technology shall not have the right to grant sublicenses of its
licensed rights under this Section 2.03 (including to Affiliates of Abacus
Technology) without Parent’s prior written consent; provided that (x) Abacus
Technology shall have the right to grant sublicenses with respect to its
licensed rights to Spinco, Spinco Subsidiaries wholly owned by Spinco and any
future wholly owned Subsidiaries of Spinco without Parent’s consent, (y) with
respect to proposed sublicenses to other Affiliates of Abacus Technology,
Parent’s consent shall not be unreasonably withheld or delayed, and (z) Abacus
Technology shall have the right to grant sublicenses with respect to its
licensed rights to providers of goods and services or other third parties for
the benefit of the Spinco Business (but not for the independent benefit of such
third parties). With respect to any permitted sublicense entered into by Abacus
Technology (or any permitted sublicensee of Abacus Technology), (i) each such
sublicense shall be subject to and limited by the terms of this Agreement as if
such sublicensee were a direct party to this Agreement, (ii) Abacus Technology
shall procure the performance by each sublicensee of such sublicensee’s
obligations under such sublicense and this Agreement, and Abacus Technology
shall remain solely liable for any such sublicensee’s compliance with the terms
of such sublicense and the terms of this Agreement, and (iii) each such
sublicense to any Abacus Technology Affiliate, Spinco Subsidiary wholly owned by
Spinco or future wholly owned Subsidiary of Spinco, in each case that is a
sublicensee shall provide for its automatic termination upon such sublicensee
ceasing to be an Affiliate of Abacus Technology or wholly owned Subsidiary of
Spinco, as the case may be.
(h)    Parent may terminate the license granted to Abacus Technology under this
Section 2.03 solely with respect to any specific item of US Licensed
Intellectual Property in the event of a material breach by Abacus Technology of
the terms of this Section 2.03 with respect to


6
 

--------------------------------------------------------------------------------




such specific item of US Licensed Intellectual Property, where such breach is
not cured by the breaching party within sixty (60) days of receiving written
notice from Parent of the breach, or to the extent such breach cannot reasonably
be cured within such time, Abacus Technology’s failure to exercise continuing
reasonable best efforts to cure such breach within sixty (60) days of receiving
written notice from Parent of the breach. If a license to any specific item of
US Licensed Intellectual Property is terminated pursuant to this Section
2.03(h), (i) Abacus Technology’s rights and license in respect of the terminated
item of US Licensed Intellectual Property shall immediately terminate, and
Abacus Technology shall immediately cease all use of such US Licensed
Intellectual Property, (ii) Abacus Technology shall promptly return all of the
terminated US Licensed Intellectual Property to Parent, including any and all
Documentation and other tangible embodiments thereof, and (iii) for clarity, any
such termination shall not affect any other licenses or rights granted by Parent
hereunder, all of which shall survive such termination.
(i)    For a period of one year after the Distribution Date, upon Abacus
Technology’s reasonable written request, Parent shall use reasonable commercial
efforts to provide Abacus Technology copies of tangible embodiments of the US
Licensed Intellectual Property (or other Documentation) in Parent’s or its
Affiliates’ possession or control as of the Distribution Date as reasonably
necessary for the practice of the licenses granted herein to the US Licensed
Intellectual Property.
(j)    Abacus Technology shall treat and hold as confidential all confidential
US Licensed Intellectual Property (other than, for clarity, any Trademarks or
other non-confidential US Licensed Intellectual Property) and will not disclose
any US Licensed Intellectual Property to any other Person (other than Spinco
Companies sublicensed pursuant to Section 2.03(g)) without the prior written
consent of Parent or as otherwise expressly permitted herein, in each case for a
period commencing on the date of this Agreement and continuing for so long as
such US Licensed Intellectual Property constitutes confidential or proprietary
information of any Parent Company. Notwithstanding the foregoing, the provisions
of this Section 2.03(j) shall not prohibit the disclosure of US Licensed
Intellectual Property (or the exercise of the licenses and rights granted
hereunder or under any other Transaction Documents) by Abacus Technology to the
extent reasonably required (i) to prepare or complete any required Tax Returns
or financial statements, (ii) in connection with audits or other proceedings by
or on behalf of a Governmental Authority, (iii) in connection with any insurance
or benefits claims, (iv) to comply with Applicable Law, (v) to provide services
to any Parent Companies in accordance with the terms and conditions of any of
the Transaction Documents, (vi) to perform any then-existing Contracts in the
Spinco Business (provided that such disclosure is subject to reasonably
appropriate confidentiality agreements or, with respect to U.S. Government
Contracts, an obligation of confidentiality), or (vii) in connection with
asserting any rights or remedies or performing any obligations under any of the
Transaction Documents. In the event Abacus Technology is requested or required
(by oral or written request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand or similar
process or by Applicable Law) to disclose any US Licensed Intellectual Property,
Abacus Technology shall notify Parent promptly of the request or requirement so
that Parent, at its expense, may seek an appropriate protective order or waive
compliance with this Section 2.03(j). If, in the absence of a protective order
or receipt of a waiver hereunder, Abacus Technology is, on the advice of


7
 

--------------------------------------------------------------------------------




counsel, compelled to disclose such US Licensed Intellectual Property, Abacus
Technology may so disclose such US Licensed Intellectual Property; provided that
Abacus Technology shall use reasonable commercial efforts to obtain reliable
assurance that confidential treatment will be accorded to such US Licensed
Intellectual Property. Notwithstanding the foregoing, the provisions of this
Section 2.03(j) shall not apply to information that (A) is or becomes publicly
available other than as a result of a disclosure by Abacus Technology, (B) is or
becomes available to Abacus Technology on a non-confidential basis from a source
that, to Abacus Technology’s knowledge, is not prohibited from disclosing such
information by a legal, contractual or fiduciary obligation, (C) appears in
issued patents, published patent applications or other publications that are
generally available to the public, or (D) is or has been independently developed
by or on behalf of Abacus Technology after the Distribution Date as evidenced by
written documentation.
(k)    Notwithstanding the provisions of Section 2.03(g) or Section 2.03(j)
nothing in this Agreement shall prohibit, limit or restrict in any manner the
ability of Abacus Technology to disclose and/or deliver to any Governmental
Authority any US Licensed Intellectual Property (other than any Restricted
Intellectual Property) or any physical embodiments or evidence thereof, to the
extent such disclosure is necessary or appropriate, in Abacus Technology’s
reasonable judgment, in connection with the performance of any Government
Contract, the submission of any Government Bid or the acquisition of any work
from any Governmental Authority or Governmental Authority Customer; provided,
however, that Abacus Technology shall designate any US Licensed Intellectual
Property or any physical embodiments or evidence thereof disclosed pursuant to
this Section 2.03(k) as “proprietary” unless (i) Parent has granted prior to the
date of this Agreement, or (ii) after the date of this Agreement Parent has
granted, or Abacus Technology has granted with Parent’s prior written consent,
to the U.S. Government, Government Purpose Rights or Unlimited Rights (as those
terms are defined in the DFARS/FAR) in such specific item of US Licensed
Intellectual Property as evidenced by written documentation; and provided
further that notwithstanding the foregoing, with respect to a specific item of
Restricted Intellectual Property, unless (i) Parent has granted prior to the
date of this Agreement, or (ii) after the date of this Agreement Parent has
granted, or Abacus Technology has granted with Parent’s prior written consent,
to the U.S. Government, Government Purpose Rights or Unlimited Rights (as those
terms are defined in the DFARS/FAR) in such specific item of Restricted
Intellectual Property as evidenced by written documentation, Abacus Technology
shall not disclose or deliver, or agree to disclose or deliver, any Restricted
Intellectual Property to any Governmental Authority, without Parent’s prior
written consent, which consent shall not be unreasonably withheld or delayed.
Section 2.04    Licensed-Back Intellectual Property.
(a)    Subject to the terms and conditions of this Agreement, Abacus Technology
hereby grants to Parent, effective as of immediately prior to the Distribution
Effective Time, an irrevocable (subject to Section 2.04(d)), worldwide,
perpetual, fully paid up, royalty-free, nontransferable (except as provided in
Section 5.04), nonexclusive license, with the right to grant sublicenses only as
set forth in Section 2.04(c), in and to the US Transferred Intellectual Property
identified on Attachment IV, including any and all tangible and intangible
materials embodying


8
 

--------------------------------------------------------------------------------




the same, and any and all issuances, registrations or applications for
registration or issuance thereof and any and all Intellectual Property in and to
the foregoing (the “Licensed-Back Intellectual Property”) to Use such
Licensed-Back Intellectual Property for any purpose in connection with the
Parent Business; provided that the foregoing license does not include a license
to or any other rights to use, and such license is subject in all cases to any
rights of third parties in, any third party software or other Intellectual
Property embedded or included in such Licensed-Back Intellectual Property.
Parent shall be responsible for obtaining, at Parent’s sole cost and expense,
any license rights necessary to use any such third party software or other
Intellectual Property embedded or included in such Licensed-Back Intellectual
Property; provided that if requested by Parent in writing to Abacus Technology,
Abacus Technology agrees to cooperate and provide reasonable assistance to
Parent in Parent’s efforts to obtain any applicable license rights from such
third parties. Subject to Section 2.04(c), the foregoing license includes the
right of Parent , with respect to the Licensed-Back Intellectual Property, (i)
to use, reproduce, distribute, display, make, have made, sell, offer for sale
and import products (including those that incorporate or otherwise use any such
Licensed-Back Intellectual Property) for any purpose, (ii) to perform, have
performed, sell, and offer for sale services (including those that incorporate
or otherwise use any such Licensed-Back Intellectual Property) for any purpose
and (iii) to otherwise use, make, have made, reproduce, modify, display,
perform, have performed and otherwise exploit for any purpose such Licensed-Back
Intellectual Property, in each case in connection with the Parent Business.
(b)    The license granted in Section 2.04(a) also includes the right of Parent
to create improvements, enhancements, derivative works or modifications of any
US Licensed Intellectual Property (collectively, “Parent Improvements”) and,
except as otherwise agreed in writing by the Parties, Abacus Technology will not
have any rights in or to use such Parent Improvements. For the avoidance of
doubt, and notwithstanding anything in this Agreement to the contrary, but
subject to Section 2.03(c), the Intellectual Property licensed to Parent
hereunder will include only the Licensed-Back Intellectual Property and will not
include any Intellectual Property conceived, developed, or otherwise acquired by
or on behalf of Abacus Technology or its Affiliates after the date of this
Agreement, nor will any improvements, enhancements, derivative works, or other
modifications made by or on behalf of Abacus Technology or its Affiliates to any
Licensed-Back Intellectual Property after the date of this Agreement be licensed
to Parent hereunder unless otherwise expressly agreed by the Parties.
(c)    Parent shall not have the right to grant sublicenses of its licensed
rights under this Section 2.04 (including to Affiliates of Parent) without
Abacus Technology’s prior written consent; provided that (x) Parent shall have
the right to grant sublicenses with respect to its licensed rights to wholly
owned Parent Companies and any future wholly owned Subsidiaries of Parent
without Abacus Technology’s consent, (y) with respect to proposed sublicenses to
other Affiliates of Parent, Abacus Technology’s consent shall not be
unreasonably withheld or delayed, and (z) Parent shall have the right to grant
sublicenses with respect to its licensed rights to providers of goods and
services or other third parties for the benefit of the Parent Business (but not
for the independent benefit of such third parties). With respect to any
permitted sublicense entered into by Parent (or any permitted sublicensee of
Parent) (i) each such sublicense shall be subject to and limited by the terms of
this Agreement as if such sublicensee were a direct party to


9
 

--------------------------------------------------------------------------------




this Agreement, (ii) Parent shall procure the performance by each sublicensee of
such sublicensee’s obligations under such sublicense, and Parent shall remain
solely liable for any such sublicensee’s compliance with the terms of such
sublicense and the terms of this Agreement, and (iii) each such sublicense to
any Affiliate, Parent Company or wholly owned Subsidiary sublicensee shall
provide for its automatic termination upon such sublicensee ceasing to be an
Affiliate or wholly owned Subsidiary of Parent, as the case may be.
(d)    Abacus Technology may terminate the license granted to Parent under this
Section 2.04 solely with respect to any specific item of Licensed-Back
Intellectual Property in the event of a material breach by Parent of the terms
of this Section 2.04 with respect to such specific item of Licensed-Back
Intellectual Property, where such breach is not cured by the breaching party
within sixty (60) days of receiving written notice from Abacus Technology of the
breach, or to the extent such breach cannot reasonably be cured within such
time, Parent’s failure to exercise continuing reasonable best efforts to cure
such breach within sixty (60) days of receiving written notice from Abacus
Technology of the breach. If a license to any specific item of US Licensed
Intellectual Property is terminated pursuant to this Section 2.04(d),
(i) Parent’s rights and license in respect of the terminated Licensed-Back
Intellectual Property shall immediately terminate, and Parent shall immediately
cease all use of such item of Licensed-Back Intellectual Property, and (ii)
Parent shall promptly return all of the terminated Licensed-Back Intellectual
Property to Abacus Technology, including any and all Documentation and other
tangible embodiments thereof, and (iii) for clarity, any such termination shall
not affect any other licenses or rights granted by Abacus Technology hereunder,
all of which shall survive such termination.
(e)    Parent shall treat and hold as confidential all confidential
Licensed-Back Intellectual Property (other than, for clarity, any Trademarks or
other non-confidential Licensed-Back Intellectual Property) and will not
disclose any Licensed-Back Intellectual Property to any other Person (other than
Parent Companies sublicensed pursuant to Section 2.04(c)) without the prior
written consent of Abacus Technology or as otherwise expressly permitted herein,
in each case for a period commencing on the date of this Agreement and
continuing for so long as such Licensed-Back Intellectual Property constitutes
confidential or proprietary information of any Spinco Company. Notwithstanding
the foregoing, the provisions of this Section 2.04(e) shall not prohibit the
disclosure of Licensed-Back Intellectual Property (or the exercise of the
licenses and rights granted hereunder or under any other Transaction Documents)
by Parent to the extent reasonably required (i) to prepare or complete any
required Tax Returns or financial statements, (ii) in connection with audits or
other proceedings by or on behalf of a Governmental Authority, (iii) in
connection with any insurance or benefits claims, (iv) to comply with Applicable
Law, (v) to provide services to any Spinco Companies in accordance with the
terms and conditions of any of the Transaction Documents, (vi) to perform any
then-existing Contracts in the Parent Business (provided that such disclosure is
subject to reasonably appropriate confidentiality agreements or, with respect to
U.S. Government Contracts, an obligation of confidentiality), or (vii) in
connection with asserting any rights or remedies or performing any obligations
under any of the Transaction Documents. In the event Parent is requested or
required (by oral or written request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand or similar
process or by Applicable Law) to disclose any Licensed-Back Intellectual


10
 

--------------------------------------------------------------------------------




Property, Parent shall notify Abacus Technology promptly of the request or
requirement so that Abacus Technology, at its expense, may seek an appropriate
protective order or waive compliance with this Section 2.04(e). If, in the
absence of a protective order or receipt of a waiver hereunder, Parent is, on
the advice of counsel, compelled to disclose such Licensed-Back Intellectual
Property, Parent may so disclose such Licensed-Back Intellectual Property;
provided that Parent shall use reasonable commercial efforts to obtain reliable
assurance that confidential treatment will be accorded to such Licensed-Back
Intellectual Property. Notwithstanding the foregoing, the provisions of this
Section 2.04(e) shall not apply to information that (A) is or becomes publicly
available other than as a result of a disclosure by Parent , (B) is or becomes
available to Parent on a non-confidential basis from a source that, to Parent’s
knowledge, is not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation, (C) appears in issued patents, published
patent applications or other publications that are generally available to the
public, or (D) is or has been independently developed by or on behalf of Parent
as evidenced by written documentation.
(f)    Notwithstanding the provisions of Section 2.04(c) or Section 2.04(e),
nothing in this Agreement shall prohibit, limit or restrict in any manner the
ability of Parent to disclose and/or deliver to any Governmental Authority any
Licensed-Back Intellectual Property or any physical embodiments or evidence
thereof, to the extent such disclosure is necessary or appropriate, in Parent’s
reasonable judgment, in connection with the performance of any Government
Contract, the submission of any Government Bid or the acquisition of any work
from any Governmental Authority or Governmental Authority Customer; provided,
however, that Parent shall designate any Licensed-Back Intellectual Property or
any physical embodiments or evidence thereof disclosed pursuant to this Section
2.04(f) as “proprietary” unless (i) Parent has granted prior to the date of this
Agreement, or (ii) after the date of this Agreement, Abacus Technology has
granted, or Parent has granted with Abacus Technology’s prior written consent,
to the U.S. Government, Government Purpose Rights or Unlimited Rights (as those
terms are defined in the DFARS/FAR) in such specific item of Licensed-Back
Intellectual Property as evidenced by written documentation.
Section 2.05    Jointly Owned Intellectual Property.  The Intellectual Property
identified on Attachment V hereto (the “Jointly Owned Intellectual Property”)
shall be deemed jointly owned by the Parties, with each Party owning an equal
and undivided interest in such Jointly Owned Intellectual Property.  Each Party
shall be entitled to freely use the Jointly Owned Intellectual Property outside
of the scope of this Agreement without accounting between them.  Any
improvements, updates and modifications made to such Jointly Owned Intellectual
Property after the Distribution Effective Time shall be owned by the Party
making such improvements, updates and modifications, subject to the provisions
of Section 2.04(b).  
Section 2.06    Limited Use of Logos, Etc.
(a)    Abacus Technology acknowledges and agrees that except as otherwise
expressly set forth in the Transaction Documents, no Spinco Company is obtaining
any rights in, or to use, any Intellectual Property owned, licensed or used by
the Parent Companies.


11
 

--------------------------------------------------------------------------------




(b)    It is acknowledged and agreed that no Spinco Company is obtaining any
rights in or licenses to use any trademarks, logos or trade names owned by
Parent Companies as of the Distribution Effective Time, including the name
“Lockheed Martin Corporation”, the Star logo or any derivative of either
(collectively, the “LMC Marks”). For the avoidance of doubt, the Trademarks
identified on Attachment I (i.e., included in the Transferred Intellectual
Property) and any trademarks, logos or trade names comprising the same, shall
not in any event be deemed to constitute an LMC Mark. Abacus Technology further
acknowledges and agrees that, except as expressly permitted pursuant to the
Transaction Documents, the Spinco Companies shall not use any LMC Mark of Parent
or any of its Affiliates or any trademarks, logos or trade names that are
confusingly similar thereto or that are a translation or transliteration thereof
into any language or alphabet. As soon as reasonably practicable following the
Distribution, but not later than 270 days after the Distribution Date (or such
longer time to the extent required in connection with obtaining any necessary
consents or approvals of any Governmental Authority therefor), the Spinco
Companies shall remove and change signage, change and substitute promotional or
advertising material in whatever medium, change stationery and packaging and
take all such other steps as may be required or appropriate to cease use of all
such LMC Marks not constituting a Transferred Asset or licensed to Abacus
Technology under this Agreement. Abacus Technology shall not be deemed to have
violated this Section 2.06 by reason of (and the Spinco Companies shall be
permitted to use the LMC Marks for the following purposes): (i) the appearance
of any trademarks, logos or trade names of Parent or any of its Affiliates in or
on (A) any manuals, work sheets, operating procedures, or other written or
electronic materials constituting Transferred Assets that are used for internal
purposes only in connection with the Spinco Business, or (B) during the 270-day
period referenced in the preceding sentence, any stationary, invoices,
packaging, marketing or promotional materials or any other such printed or
electronic materials to the extent in existence on the Distribution Date that
are utilized in connection with the Spinco Business consistent with past
practice; provided, that Abacus Technology and the other Spinco Companies shall
endeavor to remove such trademarks, logos or trade names in the ordinary course
of the operation of the Spinco Business; and, provided, further that, except as
prohibited by Applicable Law, all LMC Marks of Parent Companies appearing on
such public-facing materials shall be removed therefrom, covered over or
otherwise obliterated prior to the one year anniversary of the Distribution
Date; (ii) the Spinco Companies’ retention of archived documentation or other
tangible or electronic materials, including in archival, backup or similar
systems, containing trademarks, logos or trade names used in connection with the
Spinco Business; (iii) the Spinco Companies’ reference to the historical
relationship of the Spinco Business with Parent, and any references to the LMC
Marks in historical, Tax, and other similar internal records; provided that, in
each case, such references would not cause confusion as to the origin of a good
or service; or (iv) any other use to the extent required by Applicable Law.
Abacus Technology acknowledges and agrees that to the extent it or any Spinco
Company uses any LMC Marks of Parent or its Affiliates, Parent shall retain
exclusive ownership rights in such trademarks, logos or trade names, as the case
may be, and all such uses shall inure to the benefit of Parent and shall be in
accordance in all material respects with Parent’s quality control standards
existing as of the Distribution Date.
(c)    Notwithstanding any provision of this Section 2.06, Abacus Technology
shall not, and shall cause the other Spinco Companies not to, remove or alter in
any manner any


12
 

--------------------------------------------------------------------------------




confidential or proprietary marking or restrictive legend on any documentation
or other information embodying or conveying Intellectual Property, whether in
hard copy or electronic format, including plans, processes, procedures,
drawings, designs, models, data (including technical data), specifications,
reports, compilations, computer programs, computer software (including source
code), images and photo and video materials (collectively, “Documentation”) that
includes any Parent Company Proprietary Information. With respect to any US
Licensed Intellectual Property that is marked with a confidential or proprietary
marking of any Parent Company, to the extent Abacus Technology changes,
modifies, improves or creates a derivative work of such US Licensed Intellectual
Property, Abacus Technology shall have the right to remove Parent’s confidential
or proprietary marking from any Documentation that evidences such change,
modification, improvement or derivative work; provided that Abacus Technology
shall mark any such Documentation with Abacus Technology’s confidential or
proprietary marking. With respect to any Licensed-Back Intellectual Property
that is marked with a confidential or proprietary marking of any Spinco
Business, to the extent Parent changes, modifies, improves or creates a
derivative work of such Licensed-Back Intellectual Property, Parent shall have
the right to remove Abacus Technology’s confidential or proprietary marking from
any Documentation that evidences such change, modification, improvement or
derivative work; provided that Parent shall mark any such Documentation with
Parent’s confidential or proprietary marking.
(d)    Abacus Technology acknowledges and agrees that if any other Spinco
Company takes any of the actions prohibited by this Section 2.06, or fails to
take any of the actions required by this Section 2.06, such action or omission
will be deemed to be a breach by Abacus Technology of this Section 2.06.
Section 2.07    Enforcement.
(a)    Each Party agrees to notify the other Party in writing promptly upon
becoming aware of any infringement or other violation of, or unfair competition
with respect to, any material US Licensed Intellectual Property or material
Licensed-Back Intellectual Property by any Person.
(b)    With respect to any infringement or other violation of, or unfair
competition with respect to, Exclusive Use Licensed Intellectual Property within
the Field of Use therefor, Abacus Technology shall have the first option, but
not the obligation, to initiate enforcement efforts against the third-party
infringer and/or any third party defending such claim in Abacus Technology’s own
name and to control, defend and/or settle any and all legal proceedings
involving infringement or other violation of, or unfair competition with respect
to, any such Exclusive Use Licensed Intellectual Property in the Field of Use
therefor; provided, however, that Abacus Technology may not settle or consent to
an entry of judgment in any such matter that limits or impairs any of the Parent
Companies’ rights under any of the US Licensed Intellectual Property or the
Parent Companies’ exercise of any such rights. Parent shall, and shall cause its
applicable Affiliates to, cooperate reasonably with Abacus Technology’s
enforcement efforts, and shall join in any legal proceedings initiated by Abacus
Technology in accordance herewith as a party plaintiff to the extent necessary,
at Abacus Technology’s request and expense.


13
 

--------------------------------------------------------------------------------




Abacus Technology shall be entitled to retain any proceeds of such enforcement
effort. In the event that Abacus Technology elects not to take action against a
third-party infringer within six months after written notification of such
infringement or other violation by Parent or Abacus Technology, as the case may
be, Parent shall have the option, but not the obligation, to initiate
enforcement efforts against such third-party infringer and/or any third party
defending such claim in Parent’s own name and to control, defend and/or settle
any and all legal proceedings involving infringement or other violation of, or
unfair competition with respect to, any Exclusive Use Licensed Intellectual
Property; provided, however, that Parent may not settle or consent to an entry
of judgment in any such matter that limits or impairs any of the rights granted
to Abacus Technology in this Agreement or Abacus Technology’s exercise of such
rights in accordance with this Agreement. Parent shall be entitled to retain any
proceeds of such enforcement effort. Abacus Technology shall cooperate
reasonably with Parent’s enforcement efforts, and shall join in any legal
proceedings initiated by Parent in accordance herewith as a party plaintiff to
the extent necessary, at Parent’s request and expense.
(c)    With respect to any infringement or other violation of, or unfair
competition with respect to, any US Licensed Intellectual Property to the extent
occurring outside the Field of Use therefor, Parent shall have the sole option,
but not the obligation, to initiate enforcement efforts against the third-party
infringer and/or any third party defending such infringement claim in Parent’s
own name and to control, defend and/or settle any and all legal proceedings
involving infringement of any such US Licensed Intellectual Property; provided,
however, that Parent may not settle or consent to an entry of judgment in any
such matter that limits or impairs any of rights granted to Abacus Technology in
this Agreement or Abacus Technology’s exercise of any such rights. Parent shall
be entitled to retain any proceeds of such enforcement effort. Abacus Technology
shall cooperate reasonably with Parent’s enforcement efforts, and shall join in
any legal proceedings initiated by Parent in accordance herewith as a party
plaintiff to the extent necessary, at Parent’s request and expense.
(d)    With respect to any infringement or other violation of, or unfair
competition with respect to, any US Transferred Intellectual Property, Abacus
Technology shall have the sole option, but not the obligation, to initiate
enforcement efforts against the third-party infringer and/or any third party
defending such infringement claim in Abacus Technology’s own name and to
control, defend and/or settle any and all legal proceedings involving
infringement of any such US Transferred Intellectual Property; provided,
however, that, with respect to any Licensed-Back Intellectual Property, Abacus
Technology may not settle or consent to an entry of judgment in any such matter
that limits or impairs any of rights granted to Parent in this Agreement or
Parent’s exercise of any such rights. Abacus Technology shall be entitled to
retain any proceeds of such enforcement effort.
Section 2.08    Sufficiency of Assets.  In the event of any breach of the
representation and warranty made by Parent and Spinco to RMT Parent and Merger
Sub pursuant to Section 4.19(a) of the Merger Agreement (Sufficiency of Assets),
to the extent such breach can be remedied by the license of additional, or
additional rights to Use, Intellectual Property, then Parent shall provide a, or
expand the, license to such Intellectual Property to Abacus Technology to the
extent required to cure such breach on the same terms and conditions as
comparable licenses under this


14
 

--------------------------------------------------------------------------------




Agreement, retroactive to the Distribution Date; provided that the remedy
contemplated in this Section 2.08 shall be available only to the extent Spinco
or Abacus Technology shall have provided notice in writing to Parent in respect
of such alleged breach (or a written request in respect of such potential
alleged breach) on or prior to the first anniversary of the Distribution Date. 
The Parties shall negotiate in good faith to amend this Agreement to effect the
foregoing.
Section 2.09    IP Claims.  Without limiting Section 2.08, Parent hereby
covenants and agrees, on behalf of itself and its Affiliates and
Representatives, that, with respect to the continued use in the Spinco Business
following the Distribution Date of any Intellectual Property (in a manner
consistent with the manner in which such Intellectual Property was used in the
Spinco Business prior to the Distribution Date) owned by a Parent Company and
used in the Spinco Business prior to the Distribution Date, but not included in
the US Licensed Intellectual Property, Excluded Intellectual Property or US
Transferred Intellectual Property (such Intellectual Property, “Omitted
Intellectual Property”), Abacus Technology shall be afforded a reasonable
opportunity to negotiate a license with Parent with respect to such use or, if
no such agreement is reached by Abacus Technology and Parent, to phase-out and
cease use of such Omitted Intellectual Property in a commercially reasonable
manner.
ARTICLE III
TERM AND TERMINATION
Section 3.01    Term. The term of this Agreement (the “Term”) shall commence
upon the date of this Agreement and shall remain in effect in perpetuity, other
than those provisions herein that are contemplated to extend for a specific
period, which shall terminate upon the expiration of such period.
Section 3.02    No Termination. Subject to the express terms of Section 2.03(h)
and Section 2.04(d), this Agreement may not be terminated by any Party (or its
Affiliate), even in the event of material breach. Each Party acknowledges and
agrees that the foregoing limitation on remedies is a necessary inducement for
the other Party to enter into this Agreement and the Separation Agreement and
such limitation shall not cause this Agreement to, and no Party shall claim that
this Agreement does, fail of its essential purpose for lack of remedy or
otherwise.
ARTICLE IV
COVENANTS AND AGREEMENTS
Section 4.01    Bankruptcy. All rights, licenses and releases granted by the
Parties in Article II are, and shall otherwise be deemed to be, for the purpose
of Section 365(n) of the United States Bankruptcy Code, as amended (the
“Bankruptcy Code”), the licenses of rights to “intellectual property” as defined
under Section 101 of the Bankruptcy Code. The Parties agree that each Party, in
its capacity as licensee of such rights under this Agreement, shall retain and
may fully exercise all of its rights and elections under the Bankruptcy Code.
The Parties further agree that, in the event that any proceeding shall be
instituted by or against a Party seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, or reorganization or relief of debtors, or
seeking an entry of


15
 

--------------------------------------------------------------------------------




an order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property or it shall take any
action to authorize any of the foregoing actions, the other Party shall have the
right to retain and enforce its rights in and to the US Licensed Intellectual
Property or the Licensed-Back Intellectual Property, as the case may be, under
this License Agreement in accordance with Section 365(n) of the Bankruptcy Code.
Section 4.02    Disclaimer; No Representations or Warranties. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY OF THE OTHER TRANSACTION
DOCUMENTS, EACH PARTY ON BEHALF OF ITSELF AND EACH OF ITS AFFILIATES UNDERSTANDS
AND AGREES THAT NEITHER PARTY NOR ANY OF ITS AFFILIATES IS MAKING ANY
REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, TO THE
OTHER PARTY OR ANY OF ITS AFFILIATES OR TO ANY OTHER PERSON IN RESPECT OF THE US
LICENSED INTELLECTUAL PROPERTY OR LICENSED-BACK INTELLECTUAL PROPERTY (AS
APPLICABLE), AND THAT ALL SUCH INTELLECTUAL PROPERTY IS BEING LICENSED ON AN “AS
IS,” “WHERE IS” BASIS.
Section 4.03    Abacus Technology Covenant Not to Sue. Abacus Technology hereby
covenants and agrees, on behalf of itself and its Affiliates and
Representatives, that it shall not, directly or indirectly, (x) assert,
authorize, pursue or induce any third party to assert or pursue, or assist or
cooperate with any third party in asserting or pursuing (unless, in each case,
compelled by a court or by contractual obligation), (y) seek to obtain any
recovery with respect to any legal or equitable cause of action, suit, claim,
defense, offset, counterclaim, cross-claim or pleading or other proceeding, or
participate in any proceeding or action, or (z) make any allegations against
Parent or its Affiliates or Representatives, licensees or sublicensees, in each
case asserting infringement or other violation of, or unfair competition with
respect to, any Licensed-Back Intellectual Property arising out of or resulting
from the making or having made, use, sale, offer for sale, lease, rent or other
provision to third parties, import, export or distribution of any product that
incorporates, practices or performs a Parent Improvement covered by such
Licensed-Back Intellectual Property.
Section 4.04    Parent Covenant Not to Sue. Parent hereby covenants and agrees,
on behalf of itself and its Affiliates and Representatives, that it shall not,
directly or indirectly, (x) assert, authorize, pursue or induce any third party
to assert or pursue, or assist or cooperate with any third party in asserting or
pursuing (unless, in each case, compelled by a court or by contractual
obligation), (y) seek to obtain any recovery with respect to any legal or
equitable cause of action, suit, claim, defense, offset, counterclaim,
cross-claim or pleading or other proceeding, or participate in any proceeding or
action, or (z) make any allegations against Abacus Technology or its Affiliates,
Representatives, licensees or sublicensees, in each case asserting infringement
or other violation of, or unfair competition with respect to, any US Licensed
Intellectual Property arising out of or resulting from the making or having
made, use, sale, offer for sale, lease, rent or other provision to third
parties, import, export or distribution of any product that incorporates,
practices or performs an Abacus Technology Improvement covered by such US
Licensed Intellectual Property.


16
 

--------------------------------------------------------------------------------




ARTICLE V
MISCELLANEOUS
Section 5.01    Notices. All notices, requests and other communications to any
Party hereunder shall be in writing (including telecopy or similar writing) and
shall be given,
if to Parent:


Lockheed Martin Corporation
6801 Rockledge Drive         
Bethesda, Maryland 20817        
Attention: Senior Vice President, General Counsel and Corporate Secretary
Telecopy: (301) 897-6013


with a copy (which shall not constitute notice) to:


Hogan Lovells US LLP
Harbor East
100 International Drive
Suite 2000
Baltimore, Maryland 21202
Attention: Glenn C. Campbell
Telecopy: (410) 659-2701


if to Abacus Technology:


Abacus Innovations Technology, Inc.
700 N. Frederick Avenue
Gaithersburg, Maryland 20879
Attention: President
Telecopy: (301) 240-6748


with a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
920 N. King Street
Wilmington, DE 19801
Attention: Robert B. Pincus, Esq.
Telecopy: (302) 434-3090


or to such other address or telecopy number and with such other copies, as such
Party may hereafter specify for that purpose by notice to the other Party. Each
such notice, request or other communication shall be effective (a) on the day
delivered (or if that day is not a Business Day, on the first following day that
is a Business Day) when (i) delivered personally against receipt or


17
 

--------------------------------------------------------------------------------




(ii) sent by overnight courier, (b) on the day when transmittal confirmation is
received if sent by telecopy (or if that day is not a Business Day, on the first
following day that is a Business Day), and (c) if given by any other means, upon
delivery or refusal of delivery at the address specified in this Section 5.01.


Section 5.02    Amendments; Waivers.
(a)    Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by each Party, or in the case of a waiver, by the Party against whom the waiver
is to be effective.
(b)    No failure or delay by either Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Except as
otherwise provided herein, no action taken pursuant to this Agreement, including
any investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by the Party taking such action of compliance with any representations,
warranties, covenants or agreements contained in this Agreement. Any term,
covenant or condition of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but only by a written notice signed by
such Party expressly waiving such term or condition. The waiver by any Party of
a breach of any provision hereunder shall not operate or be construed as a
waiver of any prior or subsequent breach of the same or any other provision
hereunder.
Section 5.03    Expenses. Except as otherwise provided in this Agreement or any
other Transaction Document, all costs and expenses incurred in connection with
the preparation and negotiation of this Agreement and the Contemplated
Transactions shall be paid by the Party incurring such cost or expense.
Section 5.04    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. Neither Party may assign, delegate or
otherwise transfer, directly or indirectly, in whole or in part, any of its
rights or obligations under this Agreement without the prior written consent of
the other Party, except that, without the consent of the other Party, either
Party may assign this Agreement in connection with the sale or transfer of all
or substantially all of the stock, assets or business of such Party to which
this Agreement relates (including by way of merger, sale or transfer of assets
or stock, operation of law or otherwise) without the consent of the other Party;
provided that the assignee of this Agreement shall confirm in writing its
agreement to comply with all covenants and agreements and assume all liabilities
and obligations of the assignor hereunder. Notwithstanding the foregoing, no
assignment, delegation or other transfer of rights under this Agreement shall
relieve the assignor of any liability or obligation hereunder.  Any attempted
assignment, delegation or transfer in violation of this Section 5.04 shall be
null and void.
Section 5.05    Construction. As used in this Agreement, any reference to the
masculine, feminine or neuter gender shall include all genders, the plural shall
include the singular, and the


18
 

--------------------------------------------------------------------------------




singular shall include the plural. References in this Agreement to a Party or
other Person include their respective successors and assigns. The words
“include,” “includes” and “including” when used in this Agreement shall be
deemed to be followed by the phrase “without limitation” unless such phrase
otherwise appears. Unless the context otherwise requires, references in this
Agreement to Articles, Sections and Exhibits shall be deemed references to
Articles and Sections of, and Exhibits to, this Agreement. Unless the context
otherwise requires, the words “hereof,” “hereby” and “herein” and words of
similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision hereof. Except
when used together with the word “either” or otherwise for the purpose of
identifying mutually exclusive alternatives, the term “or” has the inclusive
meaning represented by the phrase “and/or”. With regard to each and every term
and condition of this Agreement, the Parties understand and agree that the same
have or has been mutually negotiated, prepared and drafted, and that if at any
time the Parties desire or are required to interpret or construe any such term
or condition or any agreement or instrument subject thereto, no consideration
shall be given to the issue of which Party actually prepared, drafted or
requested any term or condition of this Agreement. Any period of time hereunder
ending on a day that is not a Business Day shall be extended to the next
Business Day.
Section 5.06    Entire Agreement.
(a)    This Agreement, the other Transaction Documents and any other agreements
contemplated hereby or thereby constitute the entire agreement between the
Parties or their Affiliates with respect to the subject matter hereof and
supersede all prior agreements, understandings and negotiations, both written
and oral, between the Parties and their Affiliates with respect to the subject
matter hereof.
(b)    THE PARTIES ACKNOWLEDGE AND AGREE THAT NO REPRESENTATION, WARRANTY,
PROMISE, INDUCEMENT, UNDERSTANDING, COVENANT OR AGREEMENT HAS BEEN MADE OR
RELIED UPON BY ANY PARTY IN RELATION TO THE SUBJECT MATTER HEREOF, OTHER THAN
THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN THE OTHER TRANSACTION
DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE DISCLAIMER SET FORTH IN THE
PRECEDING SENTENCE, NEITHER PARENT NOR ANY OF ITS AFFILIATES HAS MADE OR SHALL
BE DEEMED TO HAVE MADE ANY REPRESENTATIONS OR WARRANTIES IN ANY PRESENTATION OR
WRITTEN INFORMATION RELATING TO THE SPINCO BUSINESS GIVEN OR TO BE GIVEN IN
CONNECTION WITH THE CONTEMPLATED TRANSACTIONS OR IN ANY FILING MADE OR TO BE
MADE BY OR ON BEHALF OF PARENT OR ANY OF ITS AFFILIATES WITH ANY GOVERNMENTAL
AUTHORITY, AND NO STATEMENT MADE IN ANY SUCH PRESENTATION OR WRITTEN MATERIALS,
MADE IN ANY SUCH FILING OR CONTAINED IN ANY SUCH OTHER INFORMATION SHALL BE
DEEMED A REPRESENTATION OR WARRANTY HEREUNDER OR OTHERWISE, OTHER THAN AS
EXPRESSLY SET FORTH IN A TRANSACTION DOCUMENT. ABACUS TECHNOLOGY ACKNOWLEDGES
THAT PARENT HAS INFORMED IT THAT NO PERSON HAS BEEN AUTHORIZED BY PARENT OR ANY
OF ITS AFFILIATES TO MAKE ANY REPRESENTATION OR WARRANTY IN RESPECT OF


19
 

--------------------------------------------------------------------------------




THE SPINCO BUSINESS OR IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, UNLESS
IN WRITING AND CONTAINED IN THIS AGREEMENT OR IN ANY OF THE OTHER TRANSACTION
DOCUMENTS TO WHICH THEY ARE A PARTY.
Section 5.07    Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of Delaware (without regard to the
choice of law provisions thereof).
Section 5.08    Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts (including by facsimile or PDF), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument. This Agreement shall become effective when each Party
shall have received a counterpart hereof signed by the other Party.
Section 5.09    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. The
application of such invalid or unenforceable provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable
shall be valid and be enforced to the fullest extent permitted by Applicable
Law. To the extent any provision of this Agreement is determined to be
prohibited or unenforceable in any jurisdiction, Parent and Abacus Technology
agree to use commercially reasonable efforts to substitute one or more valid,
legal and enforceable provisions that, insofar as practicable, implement the
purposes and intent of the prohibited or unenforceable provision.
Section 5.10    Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.
Section 5.11    Third Party Beneficiaries. Except as expressly provided herein,
nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any Person other than the Parties, and their
successors or permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, or result in such Person being
deemed a third party beneficiary of this Agreement.
Section 5.12    Disclaimer of Agency. Nothing in this Agreement shall be deemed
in any way or for any purpose to constitute either Party an agent of the other
Party in the conduct of such Party’s business or to create a partnership or
joint venture between the Parties.
Section 5.13    Dispute Resolution.
(a)    Any dispute, controversy or claim arising from, connected to or related,
in any manner, to this Agreement, including any breach, termination, expiration
or invalidation of this Agreement, or in respect of any aspect of the Parties’
relationship arising from this Agreement, including their respective rights,
duties and obligations to each other, whether


20
 

--------------------------------------------------------------------------------




fiduciary or otherwise, and whether based on contract, tort, statute or
otherwise (a “Dispute”) that is not, for any reason, resolved in writing
amicably by the Parties within 30 days after the date of delivery of a request
by a Party to the other Parties to the dispute for such amicable settlement,
shall be resolved and decided by final and binding arbitration, pursuant to the
Commercial Arbitration Rules (“Rules”) as administered by the American
Arbitration Association (the “AAA”) in force as at the date of this Agreement,
except as modified herein. In the event of any conflict between the Rules and
any provisions of this Agreement, this Agreement shall govern.
(b)    The legal seat of the arbitration shall be Wilmington, Delaware. Without
prejudice to the legal seat of arbitration, and for the convenience of the
Parties, the arbitral hearings and other proceedings shall be held in
Washington, D.C., or at such other location upon which the Parties to the
arbitration may agree in writing.
(c)    The arbitration shall be conducted in the English language.
(d)    The arbitral tribunal (“Arbitral Tribunal”) shall consist of three
arbitrators. The claimant(s) and respondent(s), respectively, shall each appoint
one arbitrator within 30 days of the date of delivery of the demand of
arbitration, and the third arbitrator shall be appointed by the two
Party-appointed arbitrators within 30 days of the date of appointment of the
second arbitrator. Any arbitrator not timely appointed as provided herein shall
be appointed by the AAA. For the avoidance of doubt, each of the claimant and
the respondent in the arbitration shall be permitted to consult with its
respective appointed arbitrator in connection with such arbitrators’ selection
of the third arbitrator.
(e)    The Arbitral Tribunal shall have the exclusive right to determine the
arbitrability of any Disputes.
(f)    The Parties shall share equally the arbitration administrative fees, the
panel member fees and costs, and any other costs associated with the
arbitration. Each Party shall bear its own costs and attorneys’ fees. The
Arbitral Tribunal shall have no authority to award damages in excess of any
limitations set forth in this Agreement.
(g)    The Arbitral Tribunal shall be required to apply the substantive laws of
the State of Delaware (without regard to the choice of law provisions thereof
that would compel the laws of another jurisdiction) in ruling upon any Dispute.
(h)    The Parties agree that the dispute resolution procedures specified in
this Section 5.13 shall be the sole and exclusive procedures for the resolution
of Disputes, including all documents made a part thereof; provided, however,
that any Party may seek a preliminary injunction or other preliminary judicial
relief in aid of arbitration before any court of competent jurisdiction if such
action is necessary to avoid irreparable damage. Despite such action, the
Parties shall continue to participate in good faith in the procedures specified
in this Section 5.13.
(i)    Any decision or award of the Arbitral Tribunal shall be reasoned and in
writing, and shall be final and binding upon the Parties to the arbitration
proceeding. The Parties


21
 

--------------------------------------------------------------------------------




agree not to invoke or exercise any rights to appeal, review, vacate or impugn
such decision or award by the Arbitral Tribunal, except as provided in the
Federal Arbitration Act (including Chapters 2 and 3 thereof) or the New York
Convention, as applicable. The Parties also agree that judgment upon the
arbitral decision or award may be entered and enforced in any court where the
Parties to the arbitration proceeding or their assets may be found (to whose
jurisdiction the Parties consent for the purpose of entering and enforcing
judgment on the arbitral decision and award) as well as any other court having
jurisdiction thereof.
(j)    If any prevailing party is required to retain counsel to enforce the
arbitral decision or award in a court of competent jurisdiction, the Party
against whom the decision or award is made shall reimburse the prevailing party
for all reasonable fees and expenses incurred and paid to said counsel for such
service.
(k)    The Parties agree and understand that, except as may be required by
Applicable Law or any national or international stock exchange regulations
applicable to a Party, or is required to protect or pursue a legal right, every
aspect concerning the process of arbitration shall be treated with the utmost
confidentiality and that the arbitration procedure itself shall be confidential.
(l)    The Parties agree that notifications of any proceedings, reports,
communications, orders, arbitral decisions, arbitral awards, arbitral award
enforcement petitions, and any other document shall be sent as set forth in
Section 5.01.
(m)    The Parties consent that any pending or contemplated arbitration
hereunder may be consolidated with any prior arbitration arising under this
Agreement or any other Transaction Document (other than the Merger Agreement or
the Tax Matters Agreement) for the purposes of efficiency and to avoid the
possibility of inconsistent awards. An application for such consolidation may be
made by any Party to this Agreement or such other Transaction Documents to the
tribunal for the prior arbitration. The tribunal to the prior arbitration shall,
after providing all interested parties the opportunity to comment on such
application, order that any such pending or contemplated arbitration be
consolidated into a prior arbitration if it determines that (i) the issues in
the arbitrations involve common questions of law or fact, (ii) no Party to
either arbitration shall be prejudiced, whether by delay or otherwise, by the
consolidation, (iii) any Party to the pending or contemplated arbitration which
did not join an application for consolidation, or does not consent to such an
application, is sufficiently related to the Parties in the prior arbitration
that their interests were sufficiently represented in the appointment of the
tribunal for the prior arbitral tribunal, and (iv) consolidation would be more
efficient that separate arbitral proceedings.
Section 5.14    Consent to Jurisdiction. Any Proceeding seeking to obtain a
pre-arbitral injunction, pre-arbitral attachment or other order in aid of
arbitration in connection with this Agreement shall and may be brought in the
Delaware Court of Chancery, or, where such court does not have jurisdiction, any
state or federal court within the State of Delaware (“Delaware Courts”), and
each of the Parties hereby irrevocably and unconditionally consents to the
exclusive jurisdiction of the Delaware Courts (and of the appropriate appellate
courts thereto) in any such Proceeding and irrevocably and unconditionally
waives any objection to venue laid


22
 

--------------------------------------------------------------------------------




therein, any objection on the grounds of forum non conveniens, or any objection
based on or on account of its place of incorporation or domicile, which it may
now or hereafter have to the bringing of any such Proceeding in any Delaware
Court (and of the appropriate appellate courts thereto). Each party hereby
irrevocably and unconditionally consents and agrees that service or process in
any such Proceeding may be served on any party anywhere in the world, whether
within or without the State of Delaware, in any manner permitted by applicable
law or, without limiting the foregoing, in the manner provided for notices in
Section 5.01.
[SIGNATURE PAGE FOLLOWS]






23
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized representatives on the day and year first above
written.


LOCKHEED MARTIN CORPORATION






By: /s/ Stephen M. Piper
Name:    Stephen M. Piper    
Title:    Vice President and Associate General
Counsel




ABACUS INNOVATIONS TECHNOLOGY, INC.






By: /s/ Benjamin A. Winter
Name:    Benjamin A. Winter
Title:    Vice President and Assistant Secretary     








[SIGNATURE PAGE TO INTELLECTUAL PROPERTY MATTERS AGREEMENT]
   